Title: To Thomas Jefferson from William Duane, 8 July 1807
From: Duane, William
To: Jefferson, Thomas


                        
                            Respected Sir,
                            Phila. July 8. 1807
                        
                        Whatever maybe the ultimate issue of the violence already committed by the British, I respectfully submit if
                            it would not be expedient to make immediate arrangements for the Establishment of Telegraphs such as would render the
                            communication between the entrances of the Union and the principal points on the seaboard, and the seat of government
                            prompt and clear.
                        The expense of such an Establishment would be found on enquiry not very great, and the machinery might be
                            constructed upon principles so simple as to convey any species of Information with accuracy. The advantages of such an
                            Establishment in the event of offensive operations on different points of our coasts, I need not point out to you. Permit
                            me to suggest that the most simple would be the system of numerical signs, which might be so contrived as to refer to a
                            numbered vocabulary or Dictionary prepared for the purpose. The names of places persons and things not usually found in
                            Dictionaries might be added in the key book. Or an ordinary pocket Dictionary might be first prepared by scoring out such
                            words as were not essential for the purpose and numbering the words in progression. From such a system all the advantages of publicity or secrecy might be preserved at
                            discretion, either by placing the key only at the point of intelligence and in the possession of such persons as were in
                            the confidence of Govert. This idea was suggested to me by the famous cypher of Burr.
                        Will you with your usual goodness permit me to offer a few suggestions, which tho’ I make no doubt some of
                            them may be already more completely conceived and unfolded by other and abler hands, will not I hope be inexcusable from
                                me for their intention is good.
                        If the British persist in making war on us it will be perhaps principally by commercial depredation, secondly,
                            by their old system of conflagration and outrage on the seaboard, and thirdly by carrying into effect those designs which
                            were conceived and prepared to be carried into Execution when the sudden conclusion of the peace of
                            Amiens lost the [enterprize], but out of which have since arisen the Expeditions of Miranda and Burr.
                        I believe it is well understood that the two armaments which were cotemporaneous with the French Louisiana
                            Expedition formed in the ports of Holland were intended for South
                            America and Florida. It is very probable that the project against the latter was intended to be effected, had Burr
                            succeeded at N. Orleans. In the event of their determination upon a war Florida will certainly become an object to them
                            both of political advantage in relation to the W. Indies and of annoyance to US. Under the plausible appearance of only
                            attacking Spain, they may expect to quiet their adherents in the U States; and the little
                            difficulty which they would find in occupying St. Augustine or Pensacola, would afford to the disaffected adherents of
                            Burr in that quarter a temptation too
                            flattering for men disgraced and dishonored as they must be not to procure for the
                            British many adherents. It is a certain fact that Elizabeth the daughter of the President of Prince ton College, did not very long ago declare at New Orleans, in words to this effect, to a
                            gentleman in a company where several were present—“Damn ye! you have destroyed Burr, but not the
                            principle, and you will suffer in less than two years for your present conduct:—damn ye! fifty of
                            you should have been assassinated!” ‘Who minds what a woman says?’ repled the gentleman. ‘Yet I wonder your husbands don’t
                                teach you more discretion.’
                        The “Princeton Amazon[”] replied—“If they durst
                            speak you would have harder things from them.”
                        My second son who I sent by Pittsburg in the track of
                            these Gentry and returned here on Friday in the Spanish Lady, says that much disaffection prevails there still. Some of the entrenchments established by Wilkinson are levelled.
                            And many speak of the future realization of what has miscarried by vigilance of Government and the attachment of the people. Circumstances such as the conversation of this
                            warlike lady cannot arise from shallow sources; the terms indicate much more than the sentiment reveals. The occupation of
                            Florida would in a great measure lead to the loss of Louisiana, at least to render its settlement more remote and
                            precarious; further reflections I need not offer, because if my premisses are at all plausible or likely to be matters of
                            action, the results are easily preseen Under any circumstances of war,
                            whether Florida should be attempted or not attacks real or feigned would be made on various parts of the coast; the
                            Eastern coasts would be attempted if Florida was the object, and the Hudson, Delaware and Chesapeake would be alarmed to
                            divert attention from Florida. Their reasonings are founded on the reality of an intended and active War. Permit me to
                            continue the train of my thoughts on the subject
                        Experience shews that offensive operations conducted with vigor and spirit are more effective than measures
                            merely defensive. The spirit and enterprize of the American character are peculiarly fitted for offensive enterprizes. To
                            guard ourselves the best principle of defense would be prompt and multiplied enterprizes against them. All their points
                            are vulnerable. The employment of any force we should chuse against them out of our own territory would not weaken us, two
                            or three bold Enterprizes might add to our resources, and even an expedition that should but be partially executed against
                            them, would be fatal in its measure according to the nature of the position attacked. Their commerce, their credit, the
                            popularity of their governmental agents, would all be shaken, and their being forced to act on the defensive would be to
                            us preservation
                        There are four points at which the British might be attacked with peculiar advantage to us and disadvantage
                            to them. And the attack of some of them would be essentially a part of our defensive system. Canada would be necessarily
                            attacked to protect us from the British emissaries & the resources of war supplied by them to the Indian Tribes. The
                            capture of Halifax would be essential to deprive their fleet of a harbor. Expeditions thither could not be overlooked nor
                            omitted, and the materials for the seizure of both would require
                            little more than the breath of Government to create them. Two other expeditions ought at least to be proposed and if not
                            carried at once into effect, ought be avowed as intended. One against Newfoundland and another against Jamaica. The former
                            would not require 4000 men. The latter would require 20000 and a reserve of 10000. The expence, and the difficulties of
                            the attack on Jamaica I am perfectly aware of; but I am also aware of the magnitude of the consequences which would result
                            from an attack upon Jamaica. Its commercial consequence, the political influence of that commerce. Its being the only
                            island which can subsist itself during a war. These are considerations that ought to tempt enterprize to [surmount] difficulties. The best mode of
                            conducting such an expedition, the points of descent, the means to prepare it, & the measures to ensure its
                            accomplishment, would necessarily be the result of enquires and considerations more experienced than I presume to be. But
                            I cannot be mistaken I think in the momentous influence which the
                                boldness of the idea of attacking Jamaica would produce on the Royal Exchange and in the Cabinet of George III. I believe the very menace would
                            be better than a battle of Trafalgar and as decisive in its degree as the battles of Austerlitz or Jena.
                        An actual war would of necessity give us the aid of the
                            Navies of France & Spain. Jamaica could be best attacked from Porto Rico or Cuba, or from both. The French under
                                Bellecourt took Newfoundland with 400 men in the year 1762; 4000
                                provicials retook the year after, without more than a dozen
                            lives lost; occupation would be conquest, and the effect on the British Fisheries, I need not describe to you, who have written with so much intelligence on the Subject. If there is war will it not be
                            essential to have a camp at Saratoga or on the Lake Champlain? and to keep a very vigilant eye on the Upper Canadians: to
                            repair or raise new defences at Detroit and Niagara.
                        I have thrown these hasty reflections together in perfect assurance that they will meet a favorable
                            reception—Every man owes to the society of which he is a member the tribute of his services; if my ideas are not such as
                            better judgments would approve or act upon, I have the satisfaction of knowing they are fairly intended and will be so
                            received. I am respected Sir Yours faithfuly
                        
                            Wm Duane
                     
                        
                        
                            There is an English officer of the name of Connolly in this neighborhood—his
                                deportment and other circumstances induce me to think he is on some mission—Lefavre an
                                Irishman who you may recollect concerned in the Yazoo is constantly with him—they are both at Bristol at present. I
                                have no opinion of Lefavre.
                            This letter is not written to obtain an answer, but merely to offer the ideas it contains for
                                consideration. I shall take the liberty some day this week of offering you some observations on the present condition of
                                Fort Mifflin
                        
                    